FILED
                                                                      APRIL 6, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )       No. 37267-7-III
                    Respondent,              )
                                             )
      v.                                     )       PUBLISHED OPINION
                                             )
J.C. M-O,                                    )
                                             )
                    Appellant.               )

      FEARING, J. — J.C.M-O (Jose) contends on appeal that the juvenile court erred

when failing to consider his youth at sentencing. We affirm the sentence because the

Juvenile Justice Act of 1977 (JJA), chapter 13.40 RCW, already incorporates the

offender’s youth into the act’s sentencing scheme.

                                        FACTS

      On appeal, J.C.M-O only challenges his sentence. So we abbreviate the facts

behind the crime committed. The four boys involved in the incident leading to J.C.M-

O’s conviction are minors. Thus, we use first name pseudonyms, beginning with Jose for

J.C.M-O.
No. 37267-7-III
State v. J.C.M-O


       Fourteen-year-old Joshua arranged to sell a cell phone to thirteen-year-old Carl, an

acquaintance. To consummate the sale, Carl drove his mother’s Jeep and parked several

houses away from Joshua’s home. Ricardo and sixteen-year-old Jose accompanied Carl.

       Carl knocked on Joshua’s window, after which Joshua went outside and

approached the Jeep. Joshua had not known or met Jose before. Near the back of the

Jeep, Joshua demonstrated to Carl and Jose that the cell phone functioned. While Joshua

and Carl remained near the back of the Jeep, Jose walked to the driver’s side of the

vehicle to pretend to grab money to pay for the cell phone.

       When Jose returned to the presence of Joshua and Carl, Jose demanded all

possessions on Joshua’s person. Joshua refused to comply, and Jose aimed a handgun at

Joshua’s face. Joshua saw a bullet in the chamber of the firearm, and he felt scared.

Joshua relinquished his cell phone, belt, sweatshirt, shoes, pants, and $5. Jose punched

Joshua’s right cheek, thereby breaking Joshua’s braces from his teeth. Jose warned

Joshua not to snitch or he would kill Joshua.

                                      PROCEDURE

       The State of Washington charged Jose, in juvenile court, with one count of

robbery in the first degree. At his bench trial, Jose denied knowing Carl or

accompanying him on the night of the robbery. The trial court found Jose guilty of first-

degree robbery.



                                                2
No. 37267-7-III
State v. J.C.M-O


       Jose had no prior felony adjudications. The trial court sentenced Jose to a juvenile

standard range sentence of 129 to 260 weeks’ confinement in a juvenile detention facility.

At sentencing, the trial court commented:

             It’s a range that I have to impose by law and there is no reason not to
       impose that range of 129 to 260 weeks.

Report of Proceedings at 171. Defense counsel neither requested an exceptional sentence

downward nor asked that the court consider Jose’s age as a mitigating factor.

                                 LAW AND ANALYSIS

       Jose argues that the trial court should have considered his youth as a mitigating

factor at sentencing, even though defense counsel did not request an exceptional

mitigated sentence. Jose requests that this court remand to a second sentencing judge to

consider his youth. Although the State responds that the sentencing court did not abuse

its discretion when imposing Jose’s sentence, the State suggests that this court remand the

prosecution to the juvenile court so that the court might fully consider the youth of Jose.

We decline to remand and affirm the sentence.

       In support of his contention that the juvenile court should have considered his

youth during sentencing, Jose cites only cases analyzing sentencing under the Sentencing

Reform Act of 1981 (SRA), chapter 9.94A RCW. Nevertheless, the State prosecuted

Jose’s case in juvenile court. Therefore, the JJA governs the prosecution and sentencing.




                                             3
No. 37267-7-III
State v. J.C.M-O


The JJA already factors the accused’s youth into its sentencing scheme, so the juvenile

court has no need to separately consider the offender’s youth.

        The JJA provides “punishment commensurate with the age, crime, and criminal

history of the juvenile offender.” RCW 13.40.010 (2)(d). Unlike the adult SRA, the JJA

retains treatment, in addition to punishment, as one of its express goals. State v. Sledge,

133 Wn.2d 828, 844 n.8, 947 P.2d 1199 (1997).

        RCW 13.40.0357 governs standard range sentencing for a juvenile, and states, in

part:

                This schedule must be used for juvenile offenders. The court may
        select sentencing option A, B, C, or D.

(Emphasis added.) Only options A and D relate to Jose’s sentencing. Option A

establishes the standard range sentences trial courts may impose, depending on the

severity rating of the crime. RCW 13.40.0357. “A++” is the highest rating category for

a crime under the JJA, and the rating carries a standard range sentence of 129 to 260

weeks’ confinement. RCW 13.40.0357. Robbery in the first degree committed by a

sixteen- or seventeen-year-old is an A++ offense. RCW 13.40.0357.

        Option D allows a court to impose a manifest injustice sentence outside of the

standard ranges listed under option A. RCW 13.40.0357, which mentions option D,

declares:




                                             4
No. 37267-7-III
State v. J.C.M-O


              If the court determines that a disposition under option A, B, or C
       would effectuate a manifest injustice, the court shall impose a disposition
       outside the standard range under RCW 13.40.160(2).

The JJA directs juvenile courts to conduct a disposition hearing, at which time they must

consider whether any mitigating factors exist at sentencing. RCW 13.40.150(3)(h).

       Under the SRA, a party generally cannot appeal a standard range sentence.

RCW 9.94A.585(1); State v. Brown, 145 Wn. App. 62, 77, 184 P.3d 1284 (2008). The

trial court cannot abuse its discretion as a matter of law as to the sentence’s length if the

trial court imposes a sentence within the standard range set by the legislature. State v.

Brown, 145 Wn. App. at 78. These principles apply to sentencing in juvenile court. State

v. M.L., 114 Wn. App. 358, 361, 57 P.3d 644 (2002). A defendant may appeal his or her

standard range sentence, however, if the trial court failed to follow a required procedure.

State v. M.L., 114 Wn. App. 358, 361 (2002). We review a standard range sentence if the

sentencing court failed to exercise discretion or relied on an improper basis for refusing

to impose an exceptional downward sentence. State v. McFarland, 189 Wn.2d 47, 56,

399 P.3d 1106 (2017).

       Jose relies on his youth as a factor that should have compelled the juvenile court to

impose a manifest injustice sentence. In turn, he cites, among other youth sentencing

decisions, State v. Houston-Sconiers, 188 Wn.2d 1, 8, 391 P.3d 409 (2017), in which the

Washington Supreme Court recognized that juveniles are less culpable than adults for



                                              5
No. 37267-7-III
State v. J.C.M-O


their criminal conduct. Jose argues that the Houston-Sconiers court’s holding requires

both an adult court and a juvenile court to consider a juvenile offender’s youthfulness.

       We reject Jose’s argument. The state Supreme Court’s holding in State v.

Houston-Sconiers only relates to cases when the State prosecutes a minor in adult court.

Other decisions cited by Jose also only pertain to sentencing in adult court. The Supreme

Court, in State v. Houston-Sconiers, wrote:

               Because “children are different” under the Eighth Amendment and
       hence “criminal procedure laws” must take the defendants’ youthfulness
       into account, sentencing courts must have absolute discretion to depart as
       far as they want below otherwise applicable SRA ranges and/or sentencing
       enhancement when sentencing juveniles in adult court, regardless of how
       the juvenile got there.

State v. Houston-Sconiers, 188 Wn.2d at 9 (emphasis added).

       Jose argues that Houston-Sconiers should not be read narrowly. He quotes the

following passage from the 2017 decision:

              In accordance with Miller [v. Alabama, 567 U.S. 460, 132 S. Ct.
       2455, 183 L. Ed. 2d 407 (2012)], we hold that sentencing courts must have
       complete discretion to consider mitigating circumstances associated with
       the youth of any juvenile defendant, even in the adult criminal justice
       system.

State v. Houston-Sconiers, 188 Wn.2d at 21. Because the high court wrote that

youthfulness may be considered for “any” juvenile defendant, Jose contends that

youthfulness should be a mitigating factor in juvenile court, in addition to adult court.

We disagree. The Washington Supreme Court also declared that sentencing courts have


                                              6
No. 37267-7-III
State v. J.C.M-O


discretion to sentence outside the standard range in SRA cases, “when sentencing

juveniles in adult court.” State v. Houston-Sconiers, 188 Wn.2d at 9 (emphasis added).

       Applying the rationale behind Houston-Sconiers in juvenile court makes no sense.

Since the JJA already reflects the youth of the offender, the juvenile court would consider

the youth of the accused twice if it followed Houston-Sconiers. The JJA imposes

significantly shorter sentences than the SRA does for offenders convicted in adult court

of equivalent crimes. Additionally, the JJA imposes different standard range sentences

depending on the age of the juvenile.

       Jose complains that the juvenile court refused to consider the possibility of a

manifest injustice sentence. Nevertheless, Jose forwards on appeal no reason for a low

sentence other than his youth. If he had posited another factor before the juvenile court

and reposited that factor before this court, we might agree to remand for the juvenile

court to consider a downward sentence.

       Jose also contends that his sentencing counsel performed ineffectively when

failing to ask for an exceptional sentence due to Jose’s youth. Because we rule that the

juvenile court should not have separately considered Jose’s youth, we conclude that his

counsel did not perform below the standard of care.




                                             7
No. 37267-7-III
State v. J.C.M-O


                                 CONCLUSION

      We affirm J.C.M-O’s sentence.


                                      _________________________________
                                      Fearing, J.

WE CONCUR:




______________________________
Siddoway, J.



______________________________
Pennell, C.J.




                                      8